Exhibit 10.8

SUMMARY OF MANAGEMENT BONUS PLAN

The Stereotaxis Management Bonus Plan is designed to bring annual focus to the
financial and operating metrics that contribute to sustainable growth in
shareholder value. The bonus plan performance measures for any particular year
represent key drivers of our business such as orders, revenue, gross margins,
utilization, operating expenses, operating profitability, and specific strategic
initiatives.

Each year the Compensation Committee of the Board of Directors will determine
the objectives and corresponding weighting for the bonus plan based on the
priorities of the business for the upcoming performance year. Three levels of
performance are established for each objective. The annual business plan, which
includes growth rates or other success metrics for each objective, establishes
the target level of performance; threshold performance is defined as 90% of the
business plan for each objective; and the maximum level of performance is 120%
of the business plan.

The 2013 Management Bonus Plan has been modified to include four quarterly
performance periods with one-fourth of the targeted bonus opportunity
established for each period.

 

LEVEL

  

PERFORMANCE

Threshold

   90% Business Plan

Target

   100 % of Business Plan

Maximum

   120 % of Business Plan

Participants in the Stereotaxis Management Bonus Plan, based on their ability to
impact results, will be assigned to one of five target incentive award levels
ranging from 15% to 50% of base salary. Each level is assigned an
overachievement performance factor ranging from 10% to 100% of the target
incentive award.

 

LEVEL

   GROUP    TARGET %
BASE    OVER
ACHIEVEMENT

V

   Certain Executive Staff    50 %    +100% Target

IV

   Balance of Executive Staff    40 %    +50% Target

III

   Vice Presidents    30 %    +25% Target

II

   Directors    20 %    +25% Target

I

   Senior Key Contributors    15%    +10% Target

An incentive payout level is associated with each level of performance against
each objective. Performance at threshold results in payout of 50% of target
award; performance at target will result in a payout of 100% of target award;
and performance at maximum results in a payout at the corresponding
overachievement level of the participant.



--------------------------------------------------------------------------------

PERFORMANCE

   % TARGET AWARD

Threshold

   50%

Target

   100 %

Maximum

   200 % (Level V)


150% (Level IV)

125% (Level II – III)

110% (Level I)

Award Pool Determination

The payout result of each objective will be independently calculated
incorporating the actual performance against the objective, the weighting of
each objective, and the overachievement factor, if performance against the
objective is above plan. The total of each calculation determines the Company’s
overall level of performance against its objectives. This total percent,
multiplied by the total sum of the target awards for each participant,
determines the total award pool. The Compensation Committee approves the award
pool and all awards to executive officers.

Award Pool Distribution

The distribution of the award pool will be allocated by the President & CEO to
each function based on its level of contribution toward the achievement of
annual objectives. In turn, each functional leader will determine each
participant’s award, as follows:

 

  •  

25% will automatically be awarded to each individual as a participant in the
plan.

 

  •  

The remaining 75% will be adjusted by the functional leader based on performance
of each participant against his or her personal goals.